Exhibit 10.3

LOCK-UP AGREEMENT

July 30, 2007

Ascend Acquisition Corp.

435 Devon Park Drive, Bldg. 400

Wayne, PA 19087

Re: Securities To Be Issued in Transaction with ePak Resources (S) Pte Ltd

Ladies and Gentlemen:

An Agreement and Plan of Reorganization (the “Agreement”), dated July 30, 2007,
has been executed by and among Ascend Acquisition Corp. (“Ascend”), Ascend
Company Limited, a Bermuda limited company and wholly owned subsidiary of Ascend
via its nominee (“Amalgamation Sub”), ePak Holdings Limited, a limited liability
company incorporated in the Hong Kong Special Administrative Region of the
People’s Republic of China (“EHL”), and ePak Resources (S) Pte Ltd, a Singapore
limited company and wholly owned subsidiary of EHL (“ePak”). Any terms not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement. Under the terms of the Agreement, at closing of the transactions
contemplated by the Agreement, (1) Ascend and Amalgamation Sub will be
amalgamated under Bermuda law, the separate existence of each shall cease and a
continuing entity (“Continuing Corporation”) shall succeed to all of their
rights and obligations and (2) Continuing Corporation will acquire all of the
outstanding capital shares of ePak in exchange for the issuance of ordinary
shares of Continuing Corporation in the Share Transfer (as defined in the
Agreement). In order induce Ascend to enter into the Agreement and consummate
the Share Transfer and to induce Continuing Corporation to issue the ordinary
shares in the Share Transfer, the undersigned agrees to, neither directly nor
indirectly, during the “Restricted Period” (as hereinafter defined):

 

  (1) sell or offer or contract to sell or offer, grant any option or warrant
for the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any ordinary shares of Continuing Corporation (“Continuing
Corporation Shares”) issued to the undersigned in connection with the Share
Transfer, including shares constituting Transaction Consideration or underlying
Assumed Options (the “Restricted Securities”), or

 

  (2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise,



--------------------------------------------------------------------------------

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Agreement) and ending on the six month anniversary of
the Closing Date. It is understood that the Continuing Corporation Shares owned
by the undersigned and held in escrow pursuant to that certain Escrow Agreement
(as defined in the Agreement) shall be considered part of the “Restricted
Securities” and shall, for purposes of calculating the number of Restricted
Securities the undersigned is entitled to Transfer hereunder, be entirely
included in that portion of the Restricted Securities that remain subject to the
restrictions of this Agreement.

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to the undersigned’s “family
members” (as defined below) or to trusts, family limited partnerships and
similar entities primarily for the benefit of the undersigned or the
undersigned’s “family members;” provided, however, that in each and any such
event it shall be a condition to the Transfer that the transferee execute an
agreement stating that the transferee is receiving and holding the Restricted
Securities subject to the provisions of this Lock-Up Agreement and other than to
return the Restricted Securities to the former ownership, there shall be no
further Transfer of the Restricted Securities except in accordance with this
Lock-Up Agreement. For purposes of this sub-paragraph, “family member” shall
mean spouse, lineal descendants, stepchildren, father, mother, brother or sister
of the transferor or of the transferor’s spouse. Also notwithstanding the
foregoing limitations, in the event the undersigned is an entity rather than an
individual, this Lock-Up Agreement will not prevent any Transfer of any or all
of the Restricted Securities to the shareholders of such entity, if it is a
corporation, to the members of such entity, if it is a limited liability
company, or to the partners in such entity, if it is a partnership; provided,
however, that in each and any such event it shall be a condition to the Transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Lock-Up Agreement (if such transferee has not previously executed a Lock-Up
Agreement in form and substance identical to this one), and other than to return
the Restricted Securities to the former ownership, there shall be no further
Transfer of the Restricted Securities except in accordance with this Lock-Up
Agreement.

During the Restricted Period, any of the Restricted Securities subject to this
Lock-Up Agreement may be released in whole or part from the terms hereof only
upon the unanimous approval of the Committee referred to in Section 1.17(a) of
the Agreement.

The undersigned hereby authorizes Continuing Corporation’s transfer agent to
apply to any certificates representing Restricted Securities issued to the
undersigned the appropriate legend to reflect the existence and general terms of
this Lock-up Agreement.

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s heirs, successors, executors, administrators, conservators and
permitted assigns and governed by the laws of Texas and any disputes hereunder
shall be submitted to arbitration in the same manner as prescribed by
Section 10.12 of the Agreement.

Very truly yours,

 

   [Name]

 

2